FILED
                                                                                                            JUN 1 1 2012
                                            UNITED STATES DISTRICT COURT                            _Gittrk, U.S. Distnct & Bankruptcy
                                                                                                   t'il\lrts lor the District of Columbia
                                            FOR THE DISTRICT OF COLUMBIA


             Tyrone Julius,                                 )
                                                            )
                              Plaintiff,                    )
                                                            )
                    v.                                      )       Civil Action No.
                                                            )
             Novor et al.,                                  )
                                                            )
                              Defendants.                   )


                                                 MEMORANDUM OPINION

                    This matter is before the Court on plaintiffs three pro se complaints consolidated into

             this one civil action and his application to proceed in forma pauperis. 1 The Court will grant

             plaintiffs application and dismiss the complaints for lack of subject matter jurisdiction. See Fed.

             R. Civ. P. 12(h)(3) (requiring the court to dismiss an action "at any time" it determines that

             subject matter jurisdiction is wanting).

                    The subject matter jurisdiction of the federal district courts is limited and is set forth

             generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

             only when a "federal question" is presented or the parties are of diverse citizenship and the

             amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

             plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

                     Plaintiff, a District of Columbia resident, sues defendants located in the District of

             Columbia for $999 million in damages. The complaints, lacking any cogent facts, neither present




                     1
                       The consolidated complaints are Julius v. Navar, Julius v. Garry Steel P. C, and Julius
             v. Capital One Bank, all of which were presented to the Clerk's Office on April 3, 2012.

         /
    y\
/
a federal question nor provide a basis for diversity jurisdiction. Even if a basis for federal court

jurisdiction existed, the complaints' allegations "constitute the sort of patently insubstantial

claims" that would deprive the Court of subject matter jurisdiction. Tooley v. Napolitano, 586

F.3d 1006, 1010 (D.C. Cir. 2009). A separate Order of dismissal accompanies this Memorandum

Opinion.




DATE: June
                 ,-
               b ,2012
                                                 v~J- s~
                                               United States District Judge




                                                  2